Citation Nr: 0942246	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-13 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to 
September 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Veteran attended a hearing before 
the undersigned in November 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In August 2003, just over a month before retiring, the 
Veteran was advised at his retirement physical that he should 
be evaluated for sleep apnea.  According to the Veteran, they 
were not able to schedule him for an evaluation until October 
2003, which would have been after he retired.  The Veteran 
did not seek evaluation after discharge because he began a 
new job and was travelling a great deal.  In July 2004, he 
was again referred for evaluation for sleep apnea, but never 
scheduled the testing.  Finally, in May 2006, a sleep study 
was conducted and sleep apnea was diagnosed.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  A remand is required to determine whether 
the symptoms the Veteran experienced in service are related 
to the sleep apnea which was diagnosed in May 2006.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the sleep apnea.  The 
entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed, 
including service treatment records, VA 
and private treatments records, and the 
statements of the Veteran.  The 
examiner should conduct a complete 
history and physical and offer an 
opinion as to whether sleep apnea at 
least as likely as not had its onset in 
service, is related to service, or was 
aggravated by service or a service-
connected disability.  In particular, 
the examiner should discuss the fact 
that the Veteran was referred for 
evaluation for possible sleep apnea in 
service and again the following year.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


